Citation Nr: 0840026	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified at a Board videoconference hearing in 
June 2007 before a Veterans Law Judge who is no longer 
employed at the Board.  By letter dated September 2008, the 
Board advised him of this fact and explained that the law 
required that the Veterans Law Judge who conducted the 
hearing must participate in the decision on the appeal, 
unless he indicated that he does not want another hearing.  

By correspondence dated in September 2008, the veteran 
indicated that he did not want an additional hearing.  A 
transcript of the June 2007 hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran's military occupational specialty as an 
intelligence operations specialist working in close proximity 
to aircraft is consistent with noise exposure.

2.  The medical evidence establishes a nexus between the 
veteran's claimed in-service acoustic trauma and his current 
diagnoses of bilateral hearing loss and tinnitus.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Initially, the Board finds that the veteran's hearing loss 
meets the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 (2007).  On the 
authorized audiological evaluation in November 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
50
55
LEFT
25
35
50
55
60


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The clinical assessment was mild to moderately severe 
bilateral sensorineural hearing loss.

The veteran alleges that in-service noise exposure stemming 
from being in close proximity to planes taking off and 
landing while stationed at Lincoln Air Force Base in Nebraska 
caused his current bilateral hearing loss and tinnitus.  His 
military occupational specialty was intelligence operations 
specialist.  He testified at his June 2007 Board 
videoconference hearing that Lincoln AFB was a very small 
facility and the furthest point from the flight line was only 
three small blocks, which corroborates his theory of in-
service noise exposure.  Flight operations occurred around 
the clock, and the veteran performed his duties in close 
proximity to the flight line.  

Service medical records are negative for complaints of, 
treatment for, or diagnosis of hearing loss or tinnitus.  
Further, the Board notes that post-service medical evidence 
is absent of complaints of hearing loss or tinnitus for many 
years thereafter. 

Private audiology records dated in 1986 diagnosed the veteran 
with sensorineural hearing loss and tinnitus but made no 
determination as to a nexus with active duty.  The veteran 
denied any post-service civilian noise exposure.  

In November 2007, the veteran underwent a VA audiological 
examination, in which he was diagnosed with mild to 
moderately severe bilateral sensorineural hearing loss.  The 
examiner expressed his opinion that the veteran's hearing 
loss and tinnitus were not caused by or a result of acoustic 
trauma in the military because his hearing was within normal 
limits at the time of separation from service.  Therefore, 
the examiner concluded, the hearing loss and tinnitus were 
post-service events.   

However, the veteran submitted a report of history and 
physical from his private otolaryngologist in January 2008.  
The otolaryngologist noted his history of working and living 
in close proximity to aircraft in service and opined that the 
etiology of his hearing loss was more likely than not related 
to his "intense noise exposure" between 1955 and 1958.  The 
otolaryngologist explained that it was almost certain that 
the level of noise exposure 24 hours per day, 7 days per week 
would cause damage to the ears.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In this case, the Board finds no basis for finding any 
medical opinion of record to be more credible or probative 
than any other medical opinion.  Accordingly, the evidence is 
in relative equipoise.  While service medical records do not 
reveal evidence of a hearing disability, the veteran's 
military occupational specialty as an intelligence operations 
specialist working in close proximity to incoming and 
outgoing aircraft is consistent with his assertion of 
acoustic trauma in service.  Therefore, the Board finds that 
the evidence supports service connection for bilateral 
hearing loss and tinnitus.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


